REVISED ATTACHMENT 1 To Revised Schedule A of the Investment Management Agreement, dated December 2, 2004, by and between USAllianz Advisers,LLC (now Allianz Investment Management LLC) and USAllianz Variable Insurance Products Fund of Funds Trust (now Allianz Variable Insurance Products Fund of Funds Trust). Fees payable to the Manager pursuant to Revised Schedule A to the Investment Management Agreement shall be calculated at the following annual rates. AZL Fusion Balanced Fund0.17% AZL Fusion Conservative Fund0.15% AZL Fusion Growth Fund0.17% AZL Fusion Moderate Fund0.17% Acknowledged: Allianz Variable Insurance Products Fund of Funds Trust By: /s/ Brian Muench Name: Brian J. Muench Title: President Allianz Investment Management LLC By: /s/ Michael Scriver Name: Michael Scriver Title: Vice President, Hedging Updated:01/01/2013
